Citation Nr: 0203929	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  01-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether the reduction in the amount of apportionment of 
the veteran's Department of Veterans Affairs (VA) disability 
compensation benefits was proper.

2.  Entitlement to an increased apportionment of the 
veteran's VA disability compensation benefits for A. A., the 
veteran's minor son.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

Veteran represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from March 1966 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  Contested claims 
procedures have been followed.  

The Board notes that the veteran was formerly represented by 
a service organization as shown in an April 1989 VA Form 21-
22.  However, in March 2001, the veteran changed his 
representation to the private attorney listed on the front 
page of this decision.  


FINDINGS OF FACT

1.  The veteran was married to the appellant in March 1988.

2.  The veteran and the appellant are the parents of  A. A., 
a minor child, born in November 1989.

3.  When the veteran and the appellant resided together, in 
pertinent part, the appellant's son, B. M., was the veteran's 
stepchild, residing in his household.  

4.  In June 1995, B. M. turned 18 years of age.

5.  In June 1998, the veteran and the appellant divorced.  

6.  The veteran is not residing with A. A., who lives with 
the appellant, and he is not reasonably discharging his 
responsibility for A. A.'s support.

7.  The apportionment of $449 monthly would provide adequate 
support for A. A.. 


CONCLUSIONS OF LAW

1.  The reduction in the amount of apportionment of the 
veteran's VA disability compensation benefits from $300 to 
$200 effective December 1, 2000, was proper as the appellant 
was no longer entitled by law to an apportionment of 
veteran's compensation benefits.  38 U.S.C.A. § 101(31) (West 
1991); 38 C.F.R. § 3.1(j), 3.50, 3.452 (2001).

2.  The criteria for an increase in the $200 apportionment of 
the veteran's VA disability compensation benefits on behalf 
of A. A., to total $449, are met.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and the veteran 
and their respective representatives, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103.  The record shows that they were notified in 
the November 2000 decision letter, the March 2001 statement 
of the case, and in the September 2001 statement of the case 
of the reasons and bases for the determinations by the RO 
regarding the two issues on appeal.  The Board concludes that 
the discussions in the RO decision and in the statements of 
the case informed the appellant and the veteran of the 
information and evidence needed to substantiate their claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the RO has obtained pertinent dependency and financial 
information from both parties.  Neither the appellant nor the 
veteran have referenced any unobtained evidence that might 
aid in their claims claim or that might be pertinent to the 
bases of the claims.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant and the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant and the veteran in this 
case.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant and the veteran, 
the Board finds that the appellant and the veteran have not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
to respond and, if not, whether he and/or she has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the appellant and the veteran have 
been given ample opportunity to provide evidence and argument 
in support of the claims.  In short, the Board finds that the 
appellant and the veteran have been given adequate notice of 
the need to submit evidence or argument and that they are not 
prejudiced by this decision. 


Background

The veteran has a combined 100 percent rating for his 
service-connected disabilities.  

The veteran and the appellant married in March 1988.  In 
November 1989, their son, A. A., was born.  He is still a 
minor child.  While the veteran resided with the appellant, 
in pertinent part, her minor son, B. M. was the veteran's 
stepchild and resided with his family.  

In May 1995, the appellant filed a claim for an apportionment 
of the veteran's VA disability compensation benefits on her 
behalf, on behalf of A. A., and on behalf of two of her 
children who are not the natural children of the veteran.  
One of the children was B. M.  She indicated that she and the 
veteran separated in May 1995.  

In a September 1995 Special Apportionment Decision, the RO 
denied her claim as the grant of an apportionment would 
create an undue hardship to the veteran.  The appellant 
appealed that determination.  

In a statement received at the Board in October 1995, the 
veteran requested that VA apportion $800 of his VA disability 
compensation benefits to be given to the appellant monthly.  
VA did not apportion that amount of benefits upon receipt of 
the statement.  Thereafter, the veteran denied that he made 
or sent this statement to VA.  The appellant, meanwhile, 
indicated that her family's monthly expenses exceeded their 
income by over $1,000.  The veteran failed to provide 
financial information requested by VA.

In a July 1996 Special Apportionment Decision, the RO 
determined that an apportionment of $300 of the veteran's 
disability compensation benefits was warranted as the veteran 
failed to supply financial information indicating that an 
apportionment would cause him undue hardship.  In December 
1996, the veteran provided a financial status report which 
showed that his monthly expenses exceeded his income by $439.  
Included in his expenses were the apportioned benefits.  

In a July 1996 letter, the RO indicated that the $300 
apportionment would be reduced to $200 effective June [redacted], 
1995, and would be reduced to $100 effective November 2007.  
The appellant was to receive $300 based on apportioned 
benefits for herself, A. A., and for one of her children, B. 
M., who was the veteran's stepchild and was a minor child 
living in her household. 

In October 1997, a financial status report was received from 
the veteran which showed that his monthly expenses exceeded 
his monthly income by $234.  Listed with his expenses was the 
amount of $472 in child support.

In June 1998, the appellant and the veteran divorced as shown 
by a divorce decree.  

Thereafter, also in June 1998, the appellant requested that 
the apportionment be increased to $472 a month which was the 
amount that the veteran had been ordered by a State court to 
pay for child support, which he was not paying.  In a June 
1998 statement, the veteran indicated that he was not 
contesting the appellant's request for an increased 
apportionment to total $472.

According to a July 1998 Report of Contact, the veteran 
requested that the current $200 apportionment be stopped as 
he wanted to pay the appellant the $472 in child support 
directly through the court.  

In December 1998, the veteran was notified that as of July 1, 
1998, the appellant was removed from his award of benefits.  
The appellant was also notified that she would no longer be 
considered a dependent of the veteran since they were 
divorced.  She was told that she would continue to receive 
$300 per month until September 2001, and then would receive 
$200 per month until A. A.'s 18th birthday, in November 2007.  
The Board notes that this letter appears to be in error as 
September 2001 represents the 18th birthday of a child who 
was not a child of the appellant and was not in the 
appellant's custody.  

In December 1999, the appellant was notified that the RO made 
an error in the amount of benefits that she was entitled to 
receive on A. A.'s behalf.  She was told that she was 
originally provided $300 which represented $100 each for 
herself, A. A., and for B. M..  She was told that this error 
was VA fault and that no overpayment would be created.  She 
was also informed that in order to correct the error, the 
benefits would be reduced to $200 for [redacted] effective March 
1, 2000 until his 18th birthday. 

In January 2000 and January 2001, the appellant sent 
correspondence requesting an increase in the amount of 
apportioned benefits in the total amount of $472.  She 
related that the veteran was not paying his court ordered 
child support.  She also indicated that her monthly income 
was less than half of her family's monthly expenses.  She 
also indicated that the veteran himself had consented to this 
increase.  

In a November 2000 determination, the RO reduced the amount 
of the apportionment from $300 to $200 effective December 1, 
2000.

In February 2001, the appellant testified before a hearing 
officer at the RO.  At that time, she stated that her 
family's monthly expenses exceed her monthly income, that the 
veteran was not paying his court ordered child support, that 
since the veteran was not paying as he was order to do that 
her child could not participate in activities, and that the 
veteran had not seen A. A. in some time.  

In June 2001, a signed statement was received from the 
appellant in which she indicated that she would be satisfied 
if the veteran's apportioned benefits were increased to $449 
per month.  In September 2001, she again submitted a 
financial status report showing that her family's monthly 
expenses exceed her monthly income.  

In February 2002, a signed statement was received from the 
veteran in which he indicated that he agreed that his 
apportioned benefits should be increased to $449 per month.  
The statement was also signed by a Notary Public.  


Analysis

38 C.F.R. § 3.450  provides that all or any part of the 
pension, compensation, or emergency officers' retirement pay 
payable on account of any veteran may be apportioned.  On 
behalf of his or her spouse, children, or dependent parents 
if the veteran is incompetent and is being furnished hospital 
treatment, institutional, or domiciliary care by the United 
States, or any political subdivision thereof.  If the veteran 
is not residing with his or her spouse, or if the veteran's 
children are not residing with the veteran and the veteran is 
not reasonably discharging his or her responsibility for the 
spouse's or children's support.  Where any of the children of 
a deceased veteran are not living with the veteran's 
surviving spouse, the pension, compensation, or dependency 
and indemnity compensation otherwise payable to the surviving 
spouse may be apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. 
§ 3.450.  

38 C.F.R. § 3.451 provides circumstances for special 
apportionments.  Without regard to any other provision 
regarding apportionment where hardship is shown to exist, 
pension, compensation, emergency officers' retirement pay, or 
dependency and indemnity compensation may be specially 
apportioned between the veteran and his or her dependents or 
the surviving spouse and children on the basis of the facts 
in the individual case as long as it does not cause undue 
hardship to the other persons in interest, except as to those 
cases covered by 38 C.F.R. § 3.458(b) and (c).  In 
determining the basis for special apportionment, 
consideration will be given such factors as: Amount of 
Department of Veterans Affairs benefits payable; other 
resources and income of the veteran and those dependents in 
whose behalf apportionment is claimed; and special needs of 
the veteran, his or her dependents, and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.

38 C.F.R. § 3.452 provides that veterans' benefits may be 
apportioned: (1) (a) If the veteran is not residing with his 
or her spouse or his or her children and a claim for 
apportionment is filed for or on behalf of the spouse or 
children; (b) Pending the appointment of a guardian or other 
fiduciary; (c)(1) Where an incompetent veteran without a 
fiduciary is receiving institutional care by the United 
States or a political subdivision, his or her benefit may be 
apportioned for a spouse or child, or, except as provided in 
paragraph (c)(3), for a dependent parent, unless such benefit 
is paid to a spouse (``as wife'' or ``as husband'') for the 
use of the veteran and his or her dependents; (2) Where 
benefits for an incompetent veteran are discontinued under 
the provisions of 38 C.F.R. § 3.557(b), because of 
hospitalization by the U.S. Government or any political 
subdivision, there may be paid to his or her dependent parent 
or parents on the basis of need as determined by the 
Veterans' Services Officer all or any part of the benefit 
which would otherwise be payable; (3) Where a married veteran 
is receiving section 306 or improved pension and the amount 
payable is reduced under 38 C.F.R. § 3.551(c) because of 
hospitalization, an apportionment may be paid to the 
veteran's spouse as provided in 38 C.F.R. § 3.454(b); (d) 
Where additional compensation is payable on behalf of a 
parent and the veteran or his or her guardian neglects or 
refuses to contribute such an amount to the support of the 
parent the additional compensation will be paid to the parent 
upon receipt of a claim.  
.
Pursuant to 38 C.F.R. § 3.458 certain veterans' benefits are 
not apportionable.  A veteran's benefits will not be 
apportioned: (a) Where the total benefit payable to the 
disabled person does not permit payment of a reasonable 
amount to any apportionee; (b) Where the spouse of the 
disabled person has been found guilty of conjugal infidelity 
by a court having proper jurisdiction; (c) For purported or 
legal spouse of the veteran if it has been determined that he 
or she has lived with another person and held herself or 
himself out openly to the public to be the spouse of such 
other person, except where such relationship was entered into 
in good faith with a reasonable basis (for example trickery 
on the part of the veteran) for the spouse believing that the 
marriage to the veteran was legally terminated.  No 
apportionment to the spouse will thereafter be made unless 
there has been a reconciliation and later estrangement; (d) 
Where the child of the disabled person has been legally 
adopted by another person, except the additional compensation 
payable for the child; (e) Where a child enters the active 
military, air, or naval service, any additional amount will 
be paid to the veteran unless such child is included in an 
existing apportionment to an estranged spouse.  No adjustment 
in the apportioned award will be made based on the child's 
entry into service; (f)(1) For the spouse, child, father or 
mother of a disabled veteran, where forfeiture was declared 
prior to September 2, 1959, if the dependent is determined by 
the Department of Veterans Affairs to have been guilty of 
mutiny, treason, sabotage, or rendering assistance to an 
enemy of the United States or its allies; (2) For any 
dependent of a disabled veteran, or surviving spouse where 
forfeiture of benefits by a person primarily entitled was 
declared after September 1, 1959, by reason of fraud, 
treasonable acts, or subversive activities; (g) Until the 
estranged spouse of a veteran files claim for an apportioned 
share.  If there are any children of the veteran not in his 
or her custody an apportionment will not be authorized unless 
and until a claim for an apportioned share is filed in their 
behalf.

The law provides that a spouse is a person of the opposite 
sex who is a husband or wife.  38 U.S.C.A. § 101(31); 38 
C.F.R. § 3.50(c).  A wife is a person whose marriage to the 
veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. § 3.50(a).  For VA benefit purposes, a marriage means 
a marriage valid under the law of the place where the parties 
resided at the time of marriage, or the law of the place 
where the parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).

Under VA regulations, a child of the veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death or an 
illegitimate child; and (i) is under the age of 18 years; or 
(ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction in an approved 
educational institution.  38 C.F.R. § 3.57(a).  38 C.F.R. § 
3.57(d) requires, in pertinent part, that the stepchild be a 
child of the veteran's spouse.  In addition, 38 C.F.R. § 
3.210 requires that the stepchild be the child of the 
veteran's spouse who was a member of the veteran's household.



Whether the Reduction Was Proper

In a July 1996 Special Apportionment Decision, the RO 
determined that an apportionment of $300 of the veteran's 
disability compensation benefits was warranted.  The 
apportioned benefits were awarded to the appellant, the 
veteran's stepchild B. M., and A. A.  In a July 1996 letter, 
the RO indicated that the $300 apportionment would be reduced 
to $200 effective June [redacted], 1995, and would be reduced to $100 
effective November 2007.  June [redacted], 1995 was the date that 
B. M. turned 18 years of age.  November 2007 was the date 
that A. A. would turn 18 years of age.  As of November 2007, 
the appellant would be the only person still receiving an 
apportioned share of the veteran's benefits.  The RO later 
confirmed that the $300 apportionment represented $100 per 
person on the award.

The Board notes that the $100 award on behalf of B. M. was 
apparently retroactive as he was 18 years of age as of June 
1995.  The record does not show that before he turned 18 
years of age, that he became permanently incapable of self-
support or that until he was 23 years of age, or that he was 
pursuing a course of instruction in an approved educational 
institution.  

Thus, after June 1995, the amount of the apportionment should 
only have been $200, which would have represented $100 for 
the appellant and $100 for A. A., as B. M. should have been 
removed as he was no longer considered a child for the 
purposes of the apportionment.  38 C.F.R. §§ 3.57, 3.210.  In 
view of correspondence in the record, the November 2000 
decision, and the September 2001 statement of the case, it is 
apparent that the appellant continued to receive the extra 
$100 on B. M.'s behalf after he should have been removed from 
the award.  

In June 1998, the appellant and the veteran divorced as shown 
by a divorce decree.  Therefore, the appellant is not 
entitled to an apportioned share of the veteran's 
compensation benefits after that date.  38 C.F.R. §§ 3.1, 
3.50.  Thus, after the veteran and the appellant divorced in 
June 1998, she was no longer entitled to an apportioned share 
of his VA disability compensation benefits on her own behalf.  
As of that time, the apportioned amount of the veteran's 
benefits should have been for A. A. alone.  

In December 1998, the veteran was notified that as of July 1, 
1998, the appellant was removed from his award of benefits.  
The appellant was also notified that she would no longer be 
considered a dependent of the veteran since they were 
divorced.  She was told that she would continue to receive 
$300 per month until September 2001, and then would receive 
$200 per month until A. A.'s 18th birthday.  

In December 1999, the appellant was notified that the RO made 
an error in the amount of benefits that she was entitled to 
receive on A. A.'s behalf.  She was told that she was 
originally provided $300 which represented $100 each for 
herself, A. A., and for B. M.  She was told that this error 
was VA fault and that no overpayment would be created.  She 
was also informed that in order to correct the error, the 
benefits would be reduced to $200 for A. A. effective March 
1, 2000 until his 18th birthday.  This action was later 
accomplished, but due to delay on VA's part, it was effective 
December 2000.  

In sum, the Board notes that the July 1996 letter stated that 
the $300 apportionment would be reduced to $200 effective 
June [redacted], 1995 (B. M.'s 18th birthday), and would be reduced 
to $100 effective November 2007 (A. A.'s 18th birthday).  The 
VA did not indicate that the appellant's personal benefits 
would ever be terminated as she and the veteran were still 
married at that time.  At this point, the Board notes that if 
VA had awarded $100 each to the appellant, A. A., and B. M., 
as indicated by the RO, then the RO should have reduced the 
benefits to $200 as of June [redacted], 1995, B. M.'s 18th birthday, 
and then reduced the benefits to $100 monthly after the 
appellant and the veteran divorced.  Thus, A. A. would have 
continued to receive $100 thereafter because he was still a 
minor child.  Instead, as noted above, the appellant received 
$300 after that amount should have been reduced to $200 
following the time when B. M. turned 18 years of age.  Then, 
after the appellant and the veteran divorced and VA processed 
that information in a delayed fashion, VA continued to 
apportion $200 per month for A. A..  

In sum, the question on appeal is whether the reduction of 
the apportionment from $300 to $200 effective December 2000 
was proper.  This reduction in the apportionment represented 
the removal of the appellant from the apportionment award as 
she and the veteran were divorced; thus, her $100 
apportionment was terminated.  The Board finds that the 
reduction in the amount of the apportionment of the veteran's 
VA disability benefits from $300 to $200 was proper in that 
VA finally ceased apportioning benefits for the appellant as 
the veteran's spouse as they had divorced and she was no 
longer entitled to those benefits.  As noted, the issue on 
appeal is whether the reduction was proper and the reduction 
in question is the reduction based on the removal of the 
appellant from the award.  Since they divorced, this was 
proper, albeit by late action on the part of VA.  However, as 
a point of note, VA erred in not reducing the initial amount 
of $300 by $100 once B. M. was no longer a dependent.  This 
was VA's error and not the appellant's error or the veteran's 
error.  




Increased Apportionment for A. A.

In this case, the evidence shows that the appellant and the 
veteran have agreed that $449 should be apportioned from the 
veteran's VA disability compensation benefits for A. A., the 
veteran's minor son.  This agreement is not binding on VA.  
However, based on the facts, the Board concludes that $449 
per month is appropriate.  This represents an increase in the 
amount from $200 to $449.  The Board notes that while the 
appellant originally sought an increase to $472 up to $500, 
the current evidence shows agreement between the veteran and 
the appellant as to the amount of $449.  

The veteran has been ordered by a State court to pay child 
support to the appellant for A. A. and the evidence also 
shows that he has failed to do so in the past.  The Board 
notes that despite discrepancies in the past regarding what 
the veteran did and did not want to be apportioned out of his 
benefits and what he stated that he could or could not afford 
to pay, there is a current letter, signed by a Notary Public 
that the veteran does in fact want $449 apportioned for A. A. 
out of his VA benefits and there is also a signed statement 
from the appellant in agreement to this amount.  

Pursuant to applicable law and regulations, the Board notes 
that the veteran is not residing with A. A. who is residing 
with the appellant, his mother.  The veteran has failed to 
make his child support payments and is not reasonably 
discharging his responsibility for A. A.'s support as he has 
not consistently been paying his court ordered child support 
payments.  As such, since the veteran has not been reasonably 
discharging his duties with regard to A. A.'s support, any 
part of the compensation pay payable on account of the 
veteran may be apportioned.  38 U.S.C.A. § 5307; 38 C.F.R. 
§ 3.450.  Even if the Board were to consider hardship in 
conjunction with a special apportionment and that pursuant to 
38 C.F.R. § 3.451, the appellant has demonstrated hardship in 
this case based on the financial information.  Although the 
veteran has in the past indicated that his expenses also 
exceed his income and that he also has hardship, he has 
agreed to the increased apportionment in question.  As such, 
he essentially does not contend financial hardship on his 
part at this point.  Finally, the Board also notes that a 
veteran's benefits may be considered "not apportionable" 
pursuant to 38 C.F.R. § 3.458, however, none of the listed 
criteria is met here.  

In light of the foregoing and in particular the facts in this 
case, the Board finds that an increase in the $200 
apportionment of the veteran's VA disability compensation 
benefits to total $449 on behalf of A. A. is warranted.  


ORDER

The reduction in the amount of apportionment of the veteran's 
VA disability compensation benefits to the appellant in her 
own right from $300 to $200 effective December 1, 2000 was 
proper.

The appellant, on behalf of A. A., is entitled to an increase 
in the apportionment of the veteran's VA disability 
compensation benefits to $449 per month.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

